        Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 1 of 22



                                              U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York


                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601


                                              August 17, 2021

BY CM/ECF & EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

      Re:    United States v. Darren Lindsay, 21 Cr. 441 (KMK)

Dear Judge McCarthy:

   In advance of the bail hearing in this matter on August 19, 2021, the Government
respectfully submits this letter opposing defendant Darren Lindsay’s bail application,
which Judge Karas referred to Your Honor. As explained below, the Government be-
lieves there are no conditions or combinations of conditions of release that would rea-
sonable assure the defendant’s appearance, or the safety of the community, and that
pretrial detention is warranted.

   The above-referenced Indictment charges the defendant and six others in connec-
tion with a series of violent armed robberies of suspected drug dealers and drug run-
ners between approximately November 2019 and January 2020. The defendant is
charged in all seven counts and was a leader and organizer of the conspiracy, which
culminated in the defendant and others robbing a drug runner of approximately
$500,000 in drug proceeds in a parking garage in Connecticut, discharing a firearm
in the process. As a result, the defendant faces 24 years of mandatory minimum im-
prisonment. The defendant has two prior felony drug convictions and has served sub-
stantial sentences of incarceration. The defendant previously had his parole revoked
after he was arrested for committing his second felony offense, and was on parole
again at the time of the first robbery charged in the Indictment. He also has out-of-
state ties and a strong incentive to flee.

  Accordingly, the Government respectfully asks that the Court order the defendant
detained pending trial.
        Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 2 of 22

August 17, 2021
Page 2 of 22


I.    Applicable Law
   Under the Bail Reform Act, pretrial detention is required if “no condition or combi-
nation of conditions will reasonably assure the appearance of the person as required
and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). The
Indictment here charges the defendant in Counts Three, Five, and Seven with fire-
arms offenses under 18 U.S.C. § 924(c), which together carry a mandatory consecutive
potential sentence of 24 years’ imprisonment, and for which there is a presumption
that “no condition or combination of conditions will reasonably assure the appearance
of the person and the safety of the community.” 18 U.S.C. § 3142(e)(3)(A). “In a pre-
sumption case such as this, a defendant bears a limited burden of production—not a
burden of persuasion—to rebut that presumption by coming forward with evidence
that he does not pose a danger to the community or a risk of flight.” United States v.
Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). Even if a defendant is able to rebut the
presumption, “the presumption favoring detention does not disappear entirely, but
remains a factor to be considered among those weighed by the . . . court.” Id. Those
factors include: (1) the nature and circumstances of the offense charged; (2) the
weight of the evidence against the defendant; (3) the history and characteristics of
the defendant; and (4) the nature and seriousness of the danger to any person or the
community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

   Ultimately, even in a presumption case, the Government must show “by clear and
convincing evidence that the defendant presents a danger to the community and by
the lesser standard of a preponderance of the evidence that the defendant presents a
risk of flight.” United States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (internal
quotation marks omitted). The Government may meet its burden “by proffer alone.”
United States v. LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000) (internal quotation
marks omitted). “[B]ail hearings are typically informal affairs, not substitutes for
trial or discovery” and so “courts often base detention decisions on hearsay evidence.”
United States v. Abuhamra, 389 F.3d 309, 321 n.7 (2d Cir. 2004) (internal quotation
marks omitted).

   Finally, where danger is established, courts must be wary of attempting to craft
conditions of pretrial release that protect the community. Even the most onerous con-
ditions of pretrial release, up to and including home incarceration, cannot safeguard
the community because they cannot guarantee that a defendant will not use phones
or other devices to facilitate additional acts of violence. Mercedes, 254 F.3d at 436-37
(noting the inadequacy of such conditions to prevent dangerous defendants from pos-
ing a threat to their communities); United States v. Jimenez, 104 F.3d 354 (2d Cir.
1996) (“We have repeatedly held that bail on conditions similar to those imposed on
[defendant], including home detention, does not ensure the safety of the community.”)
(unpublished). Nor does it guarantee that a defendant will actually comply with a set
of imposed conditions. See, e.g., United States v. Millan, 4 F.3d 1038, 1049 (2d Cir.
1993) (noting “[h]ome detention and electronic monitoring” largely operate on the
“word” of the defendant (internal quotation marks omitted)).
        Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 3 of 22

August 17, 2021
Page 3 of 22


II.   The Defendant Cannot Rebut the Presumption of Dangerousness
   The Government respectfully submits that the defendant cannot rebut the pre-
sumption of dangerousness, particularly given the nature and circumstances of the
offenses, the weight of the evidence against the defendant, and the defendant’s his-
tory and characteristics. Mostly significantly here, the defendant is charged with con-
spiring to commit—and actually committing—multiple violent armed robberies of
suspected drug dealers and drug runners, a crime that the Second Circuit has noted
“weighs heavily against release” because it “presents a high risk of violence.” Mer-
cedes, 254 F.3d at 437 (2d Cir. 2001) (defendants charged with armed robbery of drug-
dealer). Indeed, the defendant is charged in all seven counts of the Indictment with
planning and organizing three separate armed Hobbs Act robberies involving serious
acts of violence, including the gunpoint robbery of a suspected drug runner in a park-
ing garage.

      A.     The Nature and Circumstances of the Offenses, and the Weight of
             the Evidence
  First, the presumption of dangerousness is amply supported by the nature and cir-
cumstances of the offenses, combined with the compelling weight of the evidence
against the defendant for each of the three robberies charged in the Indictment along
with the overarching conspiracy. Indeed, an examination of the robbery charged in
Counts Six and Seven, and the strength of the Government’s evidence for these
counts, demonstrates why the statutory presumption applies strongly in favor of de-
tention here.

   Specifically, the defendant played a leading role in the armed robbery of a drug
runner in a hotel parking garage in Hartford, Connecticut. As a result of that robbery,
the defendant and his co-conspirators stole over $500,000 in drug proceeds from the
victim, who was violently assaulted in an SUV by the defendant and his co-conspira-
tors. In the lead up to that robbery, the defendant registered a cellular-enabled Apple
Watch under his AT&T account. The defendant and his co-conspirators placed that
Apple Watch under the bumper of the victim’s car in order to track the victim’s loca-
tion. The defendant and his co-conspirators then tailed the victim through Orange
County and into Hartford, Connecticut. All of this information is supported by de-
tailed cellsite location data, including for his Apple Watch and the phones of the de-
fendant, his co-conspirators, and the victim.

  In the evening of January 18, 2020, after tracking the victim to a hotel parking
garage in Hartford, the defendant and co-conspirators Antoine Koen and Onitayo Are
traveled back to Middletown, New York, but only after Koen used his handgun to
break the back window of the victim’s car in search of drug proceeds. Other co-con-
spirators, including Koen and Indigo Grant, drove back to the Hartford parking gar-
age later that night to stake out the victim’s car until the next morning.
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 4 of 22

August 17, 2021
Page 4 of 22


  The next day (January 19, 2020), the defendant, Ontayo Are, and Patricia Konco
drove back to the Hartford parking garage for the robbery. Are served as the driver
inside the parking garage while the defendant and his co-conspirators grabbed the
victim and forced him into their SUV. The defendant was carrying a gun, which dis-
charged twice during the struggle, as corroborated by the two shell casings and a
spent bullet that law enforcement found in the parking garage.

  As their SUV sped out of the parking garage, the defendant and his co-conspirators
held down and violently assaulted the victim, striking him in the face multiple times
before obtaining his hotel key, which Indigo Grant later used to retrieve a bag from
the victim’s hotel room containing approximately $500,000. The victim later reported
to law enforcement that he heard his assailants in the SUV discussing whether to let
the victim go or to shoot him. Ultimately, the defendant and his co-conspirators drove
the victim to a location near New Britain, Connecticut, where they left the victim
after stealing his phone and wallet.

  The defendant and his co-conspirators then drove back to Middletown, New York,
where they met and divided up the proceeds. Not only was this travel again corrobo-
rated by cell site location data, but an image from the defendant’s private iCloud
account show several defendants posing with the stolen drug proceeds that night:
        Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 5 of 22

August 17, 2021
Page 5 of 22


Another picture of the defendants celebrating the fruits of their robbery—found on
Antoine Koen’s cellphone—shows Koen taking the picture with the defendant in the
background:




Even more concerning is that the defendant’s iCloud account also contains an image
of the victim’s driver license, which was geotagged at a location in Connecticut during
the time of the robbery. 1 Toll records further show that the defendant was in constant
communication with with his co-conspirators during this time period—exchanging
over 300 calls with them between January 18, 2020 and January 20, 2020.

  Hospital records show that the victim suffered multiple lacerations, a broken nose,
and a concussion. Treating physicians stapled the victim’s scalp five times to close his
head wound.

1      The Government has produced in discovery to the defendant and his counsel
the evidence underlying the above-described written proffer.
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 6 of 22

August 17, 2021
Page 6 of 22



  Indeed, the defendant’s cellphone contains additional evidence of the defendant
communicating with co-conspirators regarding the placement of the Apple Watch on
the victim’s car and the robbery itself. Below are excerpts of the defendant (the 0499
number in green) texting a co-conspirator the day before the robbery:
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 7 of 22

August 17, 2021
Page 7 of 22


  The defendant had additional text messages with another co-conspirator, in which
the defendant said he was in a “waiting game” for the victim:




  In the days immediately after the robbery, the defendant continued his text ex-
change (in green) with the co-conspirator, during which they discussed whether the
victim had reported the robbery to the police, splitting up the stolen money, and hav-
ing things go more smoothly during future robberies:
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 8 of 22

August 17, 2021
Page 8 of 22




  The defendant further texted Indigo Grant (“Sis” in blue) and another co-conspira-
tor in the early morning hours after the robbery about the proceeds from the robbery:




The defendant sent the same message to Antoine Koen (appearing as “Twon” in the
defendant’s phone):
        Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 9 of 22

August 17, 2021
Page 9 of 22




  In sum, there is overwhelming evidence that the defendant organized and partici-
pated in a series of armed robberies of suspected drug dealers and drug runners that
culminated in a nearly $500,000 heist in or about January 2020. Accordingly, the
nature and circumstances of the offenses charged, including crimes involving violence
and firearms, combined with the weight of the evidence, counsel strongly in favor of
the presumption for pretrial detention.

      B.     The Defendant’s History and Characteristics, and the Nature and
             Seriousness of the Danger Posed by the Defendant’s Release
  The defendant’s history and characteristics similarly underscore both the danger
to the community and the flight risk posed by any pretrial release.

   First, the defendant’s criminal history shows that the defendant, at 30 years old, is
a recidivist with a poor record under supervision and two prior convictions for serious
drug felonies for which he has served substantial sentences of incarceration. In 2013,
the defendant was convicted of Criminal Possession of a Controlled Substance in the
Third Degree: Narcotic Drug with Intent to Sell, in violation of New York Penal Law
(“NYPL”) Section 220.16(01). The defendant was sentenced to three years’ imprison-
ment for that conviction. In 2015, while on parole for his prior drug felony conviction,
the defendant was arrested, charged, and convicted of his second felony—Criminal
Possession of a Controlled Substance/Narcotic, in violation of NYPL Section
220.16(12). The defendant was sentenced to another term of three years’ imprison-
ment, and his existing parole was revoked. 2 Indeed, the defendant was on parole for
his second felony conviction during the first robbery charged in the Indictment

2      The defendant’s criminal history also shows an outstanding traffic warrant
from 2011 out of South Carolina, which also speaks to the defendant’s unwillingness
to abide by court conditions and disrespect for the law.
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 10 of 22

August 17, 2021
Page 10 of 22


(Counts Two and Three) on or about November 14, 2019. 3 Furthermore, even after
two serious felony convictions and very recently ending his second term of state pa-
role, the defendant had no qualms organizing and participating in the violent armed
robberies described above and in the Indictment. In fact, as early as October 2019
(while the defendant was on parole), he was texting a co-conspirator about plans to
surreptitiously track an individual’s location, much like with the Apple Watch used
in the January 19, 2020 robbery:




3    The defendant was discharged from parole for his second felony conviction on
November 15, 2019—the day after the first robbery charged in the Indictment.
      Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 11 of 22

August 17, 2021
Page 11 of 22




   Second, the defendant—a twice convicted felon—clearly has access to numerous
firearms based on a cursory examination of the defendant’s private iCloud account
(the same iCloud account containing a photograph of the robbery proceeds and the
victim’s driver license):
      Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 12 of 22

August 17, 2021
Page 12 of 22
      Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 13 of 22

August 17, 2021
Page 13 of 22
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 14 of 22

August 17, 2021
Page 14 of 22




  The examples pictured above not only corroborate the defendant’s involvement in
the charged robberies, they also show the danger the defendant poses to the commu-
nity and others if granted pretrial release.

  Third, text messages between the defendant and Indigo Grant (“Sis”) further show
a serious risk that the defendant and others could obstruct or attempt to obstruct
justice in this case. The defendant was clearly aware of the criminal conduct that he
and others engaged in regarding this robbery ring, as well as the Government’s in-
vestigation. In February 2020, the defendant and Indigo Grant exchanged frantic text
messages about the Government’s investigation into the robbery ring, expressing con-
cern about potential cooperators:
      Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 15 of 22

August 17, 2021
Page 15 of 22
      Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 16 of 22

August 17, 2021
Page 16 of 22
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 17 of 22

August 17, 2021
Page 17 of 22




  The above-proffered evidence is certainly not all of the Government’s evidence
against the defendant, and a bail hearing is not a “mini-trial” or a “discovery tool for
the defendant.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986). But even
this should dispel the notion that the defendant can overcome the presumption of
detention in this case, or can be released on conditions that would reasonably assure
his appearance or the safety of the community. Nor would the defendant’s proposed
conditions such as home detention or electronic monitoring do anything to assure the
safety of the community from a defendant who took it upon himself to organize and
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 18 of 22

August 17, 2021
Page 18 of 22


lead the violent armed gunpoint robberies charged in the Indictment. Jimenez, 104
F.3d at 354 (“We have repeatedly held that bail on conditions similar to those imposed
on [defendant], including home detention, does not ensure the safety of the commu-
nity.”). Given the defendant’s track record while under the trust of parole supervision,
there is zero reason to believe he will not continue to pose a danger if released in this
case.

III.   The Defendant Poses A Serious Risk of Flight
   The defendant here faces a mandatory minimum sentence of 24 years in prison and
a statutory maximum of life in a case that, as described above, is supported by pow-
erful evidence including the defendant’s own statements in text messages and related
photographs. That creates a strong incentive to flee. See United States v. Williams,
654 F. App’x 3, 4 (2d Cir. 2016) (summary order) (affirming district court order of
detention where the district court found, among other things, “the strength of the
evidence against [the defendant] coupled with the significant sentence [the defend-
ant] potentially faced,” and “extensive criminal history, parole violations, and engage-
ment in criminal activity while under court-ordered supervision,” created a risk of
flight).

   Additionally, the defendant has out-of-state ties that further highlight the risk of
flight. Shortly after the January 19, 2020 robbery, text messages between the defend-
ant (in green) and Indigo Grant (“Sis” in the defendant’s phone), indicate that the
defendant left New York for South Carolina:
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 19 of 22

August 17, 2021
Page 19 of 22




  The defendant’s text messages contain multiple examples of the defendant refer-
encing going to the “south,” as recently as May 2021:




  The defendant’s repeated references to traveling for periods of time down south,
particularly in the immediate aftermath of the robbery charged in Counts Six and
Seven of the Indictment, provide a telling indication of the defendant’s means and
incentive to flee if released.

  Finally, the defendant’s own text messages show he has no compunction using false
information to conceal his involvement in illegal activity, which further demonstrates
the defendant’s willingness and capability to flee. For example, below is a text ex-
change between the defendant (“D Dollars”) and another individual expressing con-
cern about the recent publication of Paycheck Protection Program loans in which the
defendant states he provided a fake address:
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 20 of 22

August 17, 2021
Page 20 of 22




  The defendant is also apparently acutely aware of the consequences of federal
charges, as expressed to co-defendant Indigo Grant (“Sis”) in text messages on the
day several individuals known to the defendants were arrested last summer:
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 21 of 22

August 17, 2021
Page 21 of 22




As the defendant himself stated later in that text exchange with Indigo Grant, “Hobbs
act an[d] conspiracy is a wrap,” and opined that it would result in a sentence of at
least ten years:




   Accordingly, the defendant’s significant mandatory minimum sentence if convicted,
combined with his track record and the conduct described in the above text messages,
shows a serious risk of flight. The Court can and should detain the defendant pending
trial on those grounds alone.
       Case 7:21-cr-00441-KMK Document 40 Filed 08/17/21 Page 22 of 22

August 17, 2021
Page 22 of 22


V.    Conclusion
   For the reasons stated above, the Court should deny the defendant’s bail applica-
tion and order the defendant detained pending trial.




                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                          By:            /s/
                                            Nicholas S. Bradley / Jennifer N. Ong
                                            Assistant United States Attorneys
                                            Southern District of New York
                                            (914) 993-1962 / -1926


cc:   All Counsel of Record (by CM/ECF)
      Pretrial Services (by email)
